Citation Nr: 1015972	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post dislocation of the right shoulder, to include 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to May 
1977.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
A hearing was held in September 2009, in St. Petersburg, 
Florida, before the undersigned.  A transcript is in the 
claims file.  At the hearing, the Veteran testified that he 
waived initial RO review of new evidence, consisting of VAMC 
and private treatment records, which were submitted 
subsequent to the hearing.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2009).

The Board also notes that at the September 2009 hearing, the 
Veteran indicated that he experienced erectile dysfunction 
due to his treatment for his current disability.  The Veteran 
should file a claim with specificity to the RO if he wishes 
to pursue a claim for erectile dysfunction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

First, at his hearing before the Board in September 2009, the 
Veteran indicated that his submitted an application for 
disability benefits to the Social Security Administration in 
reference to his right shoulder disability.  A copy of any 
Social Security Administration award decision and records 
underlying that decision have not been obtained.  VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the Secretary to obtain.  38 U.S.C.A § 
5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006).  Indeed, the Court has held that where there has been 
a determination with regard to SSA benefits, the records 
concerning that decision must be obtained, if relevant. Tetro 
v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 
No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (there is no duty to 
get SSA records when there is no evidence that they are 
relevant).  The medical records related to the SSA's 
disability determination are clearly relevant and must be 
obtained.

Next, the Veteran was last accorded a VA examination of his 
service-connected status post dislocation of the right 
shoulder in February 2007.  The Board notes that the 
Veteran's c-file was unavailable at the time of the 
examination.  Additionally, the Veteran reported at his 
hearing before the Board, that the examiner's range of motion 
findings were based on the examiner's manipulation of the 
Veteran's right arm and not the Veteran's own ability.  
Moreover, on multiple occasions since the last examination, 
he has described a worsening of the severity of this 
disorder.  In particular, he maintains that his activities 
and employment are now restricted due to his right shoulder 
disability, he cannot lift his right arm above his shoulders, 
cannot dress himself, he experiences tingling sensations down 
his right arm, and his surgical scars are tender.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased right shoulder 
symptomatology since the prior examination in February 2007, 
the Board finds that additional VA examination is necessary 
to determine the current nature and extent of this 
service-connected disability.  [Such examination conducted on 
remand should include an evaluation of any radiculopathy 
affecting the right arm and any surgical scarring related to 
his right shoulder surgeries.]  

The Veteran should also be advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  

Further, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorders should be obtained.  

Finally, during his September 2009 personal hearing, the 
Veteran stated that his right shoulder disability prevented 
him from working.  The Veteran has therefore raised the issue 
of a total disability rating for compensation based on 
individual unemployability (TDIU).  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits 
evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating 
for compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  The Board is 
aware that a claim for TDIU was denied in April 2008 and that 
the Veteran did not appeal that decision.  However, on 
remand, and in consideration of new evidence pertaining to 
the Veteran's shoulder disability and his employability, the 
RO's readjudication of the claim for a rating in excess of 20 
percent for right shoulder disability should the issue of 
TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of right shoulder 
(including right arm and scar) treatment 
that the Veteran may have received at the 
VA clinic in Viera, Florida for the period 
since October 2009.  All such available 
reports should be associated with the 
claims folder.  All attempts to procure 
such records (including any negative 
responses) should be annotated in the 
claims folder.  

2.  Obtain a copy of any Social Security 
Administration decision regarding 
disability benefits for the Veteran.  All 
the medical treatment records from the 
Social Security Administration that were 
used in considering the Veteran's claim for 
disability benefits should be obtained and 
associated with the claims file.

3.  The Veteran should be asked to 
identify all VA and non-VA health care 
providers that have treated him for his 
right shoulder disability.  All identified 
records should be obtained.  If any 
identified records cannot be secured, such 
should be reported in the claims file with 
notice to the Veteran.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected status 
post dislocation of the right shoulder.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  

All pertinent pathology should be noted in 
the examination report.  Range of motion 
studies should be included.  The examiner 
should state whether the Veteran 
experiences dislocations of the right 
shoulder and the frequency in which the 
dislocations occur.  He or she should also 
comment on any radiculopathy affecting the 
Veteran's right arm as well as the current 
status of the anterior scarring noted on 
the March 2000 C&P examination or any 
scarring resulting from the February 2009 
right shoulder surgery.

The examiner should express an opinion as 
to whether the Veteran's service-connected 
status post dislocation of the right 
shoulder is of such severity as to warrant 
a restriction of his activities and 
employment.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation such should 
be stated along with rationale for such an 
opinion.

4.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, re-adjudicate the issue on 
appeal.  Consider the appropriateness of 
separate compensable ratings for 
radiculopathy affecting the right arm and 
any residuals due to surgical scars.  
Additionally, consider if the Veteran is 
entitled to total individual 
unemployability due to his service-
connected disability.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


